21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kenneth L. YEAMAN, Petitioner-Appellant,v.STATE of Iowa, Respondent-Appellee.
No. 93-2939.
United States Court of Appeals,Eighth Circuit.
Filed:  April 21, 1994.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth Yeaman appeals the district court's1 denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  Yeaman argues that he is entitled to habeas relief because there was not a sufficient factual basis for his plea of guilty to felony sexual abuse charges and because his trial counsel rendered ineffective assistance.  After carefully reviewing the briefs and the record in this case, we conclude that the district court committed no error in denying Yeaman's habeas petition.  An opinion would have no precedential value.  Accordingly, the decision of the district court is affirmed without opinion.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Donald E. O'Brien, Senior United States District Judge for the Northern District of Iowa